825 F.2d 408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cleo TAYLOR, Plaintiff-Appellant,v.GEORGIA-PACIFIC CORPORATION; International Woodworkers ofAmerica; International Woodworkers of America,Local 5-331, Defendant--Appellee.
No. 87-1565
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1987.Decided July 28, 1987.

Cleo Taylor, appellant pro se.
Patricia Kyle Epps, Christine Hope Perdue, Hunton & Williams, for appellee Georgia-Pacific Corp.
James Joseph Vergara, Jr., James Edward Youngdahl, Youngdahl & Youngdahl, for appellees International Woodworkers of America, International Woodworkers of America, Local 5-331.
Before HALL, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Our review of the record and the district court's decision reveals that this appeal, from that court's order refusing relief on the appellant's claims of wrongful discharge and breach of union fair representation filed pursuant to 28 U.S.C. Sec. 1331, lacks merit.  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Taylor v. Georgia-Pacific Corp., C/A No. 86-327-R (E.D. Va., Feb. 25, 1987).


2
AFFIRMED.